                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

OSCAR A. LEIVA,

                       Plaintiff,                                      8:18CV461

           v.
                                                                  MEMORANDUM
ANDREW M. SAUL, Commissioner of                                    AND ORDER
Social Security,

                       Defendant.


       This matter is before the Court on plaintiff Oscar A. Leiva’s (“Leiva”) request for
attorney fees (Filing No. 24) pursuant to the Equal Access to Justice Act (“EAJA”), which
authorizes an award of reasonable attorney fees in certain civil actions. See 28 U.S.C.
§ 2412(d)(1)(A). As relevant here, the EAJA provides that “a court shall award to a
prevailing party . . . fees and other expenses . . . incurred by that party in any civil
action . . . brought by or against the United States . . . unless the court finds that the position
of the United States was substantially justified or that special circumstances make an award
unjust.” Id. Leiva requests a total award of $3,148.60, which represents 4.45 hours of
attorney work in 2018 at a rate of $201.60 per hour ($897.12) and 11 hours of attorney
work in 2019 at a rate of $204.68 ($2,251.48).

       Defendant Andrew M. Saul, Commissioner of Social Security1 (“Commissioner”),
neither challenges Leiva’s timely request for attorney fees under the EAJA nor argues the
Commissioner’s position was substantially justified. Indeed, the Commissioner supports
Leiva’s request for a fee award of $3,148.60, noting that in accordance with Astrue v.
Ratliff, 560 U.S. 586, 589 (2010), any attorney-fee award under the EAJA should be


       1
        As the parties aptly note, Commissioner Saul was automatically substituted as a
party for Acting Commissioner Nancy A. Berryhill upon succeeding her in office. See Fed.
R. Civ. P. 25(d); 42 U.S.C. § 405(g) (survival of action).
payable to Leiva and is subject to administrative offset to satisfy any pre-existing federal
debt he may owe.

       Having carefully reviewed the parties’ submissions and the balance of the record in
this matter, the Court accepts the parties’ agreement that Leiva is a prevailing party in this
action and is entitled to an award of attorney fees in the amount of $3,148.60 to be paid by
the Social Security Administration. The Court finds Leiva meets the statutory requirements
for a fee award under the EAJA and his request is reasonable under the circumstances of
this case. Accordingly,

       IT IS ORDERED:
       1.     Plaintiff Oscar A. Leiva’s request for attorney fees (Filing No. 24) pursuant
              to the Equal Access to Justice Act, 28 U.S.C. § 2412(d), is granted.
       2.     Leiva is awarded attorney fees in the amount of $3,148.60, subject to any
              administrative offset required to satisfy any pre-existing debt Leiva may owe
              to the United States.
       3.     The Social Security Administration shall make the fee award payable to
              Leiva and deliver the payment to Kappelman Law Firm at its address of
              record in this case.
       4.     A separate judgment will issue.


       Dated this 28th day of October 2019.

                                                  BY THE COURT:



                                                  Robert F. Rossiter, Jr.
                                                  United States District Judge




                                              2
